t c summary opinion united_states tax_court gerald r tassielli petitioner v commissioner of internal revenue respondent docket no 22326-04s filed date gerald r tassielli pro_se daniel j parent for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date the issue for decision is whether respondent abused his discretion in determining that the proposed levy action should proceed regarding petitioner’s unpaid federal_income_tax and related liabilities for background some of the facts have been stipulated and they are so found the record consists of the stipulation of facts with attached exhibits and the testimony of petitioner at the time of filing the petition petitioner resided in san ramon california on his federal_income_tax return petitioner claimed an overpayment of dollar_figure respondent determined that petitioner’s tax_return contained mathematical or clerical errors and adjusted his personal_exemption and itemized_deductions after adjustments respondent determined that petitioner’s overpayment was dollar_figure respondent assessed additional tax resulting respondent did not refund the overpayment to petitioner instead respondent applied dollar_figure to petitioner’s unpaid tax_liability for and dollar_figure to his unpaid tax_liability for from the adjustments and notified petitioner of the changes to his tax_return on date several months later respondent determined a dollar_figure deficiency for petitioner’s taxable_year the deficiency was attributable solely to alternative_minimum_tax amt respondent issued petitioner a notice_of_deficiency on date which states in part if you want to contest this determination in court before making payment you have until days from the date of this letter to file a petition with the united_states tax_court the notice_of_deficiency explains how to obtain a petition and provides the tax court’s mailing address on date petitioner sent a letter to the internal_revenue_service in philadelphia pennsylvania along with a copy of the notice_of_deficiency the letter states i do not agree with the action taken against me reflected in the accompanying letter hence i would like to petition the u s tax_court i want to contest this claim petitioner did not send a copy of the letter to the tax_court respondent sent petitioner a letter dated date informing petitioner that if he wished to challenge respondent’s determination he must follow the instructions contained in the notice_of_deficiency petitioner petitioner’s tax_return did not include a computation of his amt liability did not file a petition with the tax_court based on that notice_of_deficiency on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted a form request for a collection_due_process_hearing during the administrative hearing with respondent’s appeals_office petitioner raised two issues he disagreed with respondent’s calculation of his amt liability and he disputed respondent’s right to issue a notice_of_deficiency after previously adjusting his tax_return based on mathematical or clerical errors petitioner did not raise a spousal defense or offer a collection alternative on date respondent issued a notice_of_determination to petitioner sustaining the proposed levy action the notice_of_determination states that the appeals officer verified that the requirements of applicable law or administrative procedure had been met and that the levy action balanced the need for the efficient collection_of_taxes with the concern that any collection action be no more intrusive than necessary discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after the notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 and c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 see 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 see 122_tc_287 when the validity of the underlying tax_liability is properly at issue we review the determination de novo when the underlying liability is not properly at issue the court will review respondent’s determination for abuse_of_discretion 114_tc_604 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 in the present case petitioner received a notice_of_deficiency for the taxable_year the letter he sent respondent on date was not a petition for redetermination because it was not mailed to or filed with the tax_court see sec_6213 petitioner therefore cannot challenge the existence or amount of his underlying tax_liability see kaplowitz v commissioner tcmemo_2005_62 we review for abuse_of_discretion petitioner has not raised a spousal defense offered a collection alternative or otherwise challenged the appropriateness of respondent’s proposed collection action petitioner’s dispute with respect to his amt liability is a challenge to his underlying tax_liability as is his contention that respondent was not permitted to issue a notice_of_deficiency after adjusting his tax_return because of mathematical or clerical errors even if petitioner were allowed to raise these issues with the court he has offered no evidence to indicate that respondent incorrectly determined his amt liability in addition the government is not prohibited from issuing a notice_of_deficiency where it previously adjusted a taxpayer’s return based on mathematical or clerical errors see sec_6213 45_tc_448 ciciora v commissioner tcmemo_2003_202 finally we note that in his pretrial memorandum petitioner argues that we should reverse respondent’s determination because the enforcement of the amt results in inequities he also contends that congress soon will enact legislation to repeal the amt thereby rendering the issue in his case moot these arguments are also challenges to petitioner’s underlying tax_liability furthermore we have rejected challenges to the amt based on equitable considerations holding that such policy issues are in the province of congress and we are not authorized to rewrite the statute 114_tc_399 and cases cited therein see also 81_tc_1 affd without published opinion 740_f2d_953 1st cir we must apply the law as in effect during the taxable_year in issue based on our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the proposed collection action against petitioner respondent’s determination therefore is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
